Citation Nr: 0925412	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-16 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for loss of right 
fourth finger tip.

2.  Entitlement to service connection for heart disease, 
including dilated cardiomyopathy with congestive heart 
failure, and chronic atrial fibrillation.

3.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for an acquired 
psychiatric disorder variously diagnosed, to include bipolar 
disorder, personality disorder, alcoholism and drug abuse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 
1979.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.


FINDINGS OF FACT

1.  The Veteran has not been shown to have lost his right 
fourth finger tip. 

2.  The Veteran was not diagnosed with heart disease, 
including dilated cardiomyopathy with congestive heart 
failure and chronic atrial fibrillation, until many years 
after service.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
heart disease and his military service.

4.  The Veteran was not diagnosed with hiatal hernia and 
gastroesophageal reflux disease (GERD), until many years 
after service.

5.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
hiatal hernia with GERD and his military service.

6.  Personality disorder, and drug and alcohol abuse, are not 
acquired psychiatric disorders which may be service 
connected.
7.  The Veteran was not diagnosed with bipolar disorder until 
many years after service.

8.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
bipolar disorder and his military service.


CONCLUSIONS OF LAW

1.  Service connection for loss of right fourth finger tip is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  Heart disease was not incurred in or aggravated by 
military service, nor may any cardiological disability be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).

3.  Hiatal hernia with gastroesophageal reflux disease (GERD) 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1131 (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2008). 

4.  Service connection for an acquired psychiatric disorder 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for loss of right 
fourth finger tip, for heart disease, for hiatal hernia with 
gastroesophageal reflux disease (GERD), and for an acquired 
psychiatric disorder.   

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated in May 2003, including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."  The May 2003 letter 
was sent to the Veteran prior to the RO's March 2004 
decision.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2003 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining "medical 
records, employment records, or records from other Federal 
Agencies." With respect to private treatment records, the 
letter informed the Veteran that VA would attempt to obtain 
any additional information or evidence he identified and 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the Veteran could complete to 
release private medical records to the VA. 

The May 2003 letter further emphasized: "You must give us 
enough information about these records so that we can request 
them from the person or agency who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence"

Finally, there has been a significant Court decision 
concerning the VCAA. 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran has been provided specific notice of the Dingess 
decision in a letter from the RO dated in May 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the May 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the Veteran's claims of service 
connection, some of the required notice was not provided to 
the Veteran until after the RO entered its March 2004 
decision on his claims. 

However, the timing of the notice of the required by the 
Dingess decision has become a moot issue in this case.  
Questions about ratings and effective dates are not before 
the Board currently.  Indeed, as set forth below, the Board 
has determined that the claims of service connection must be 
denied.  Consequently, no rating and no effective dates will 
be assigned.  Under the circumstances, the Board finds that 
the notice was sufficient for purposes of deciding the 
present appeal.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his service connection claims being decided on 
appeal, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, the VA has obtained the Veteran's medical 
treatment records from the United States Medical Center for 
Federal Prisoners and his service personnel records.

The Board is cognizant that none of the Veteran's service 
treatment records have been associated with his claims 
folder.  The RO has attempted to obtain these records on 
several occasions, without success.  [The Board notes that 
the Veteran's service personnel records show that his service 
treatment records were also unable to be located in 1981 by 
the Naval Discharge Review Board.]   Because these records 
have not been located after multiple attempts, the Board 
believes that an additional remand to conduct a further 
search would be an exercise in futility.  Cf. Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].

The Board notes that the Veteran was not provided a VA 
compensation and pension examination in connection with his 
claims of service connection.  The Board is aware of the case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease, manifested 
in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation, (3) an indication that the  current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Here, as further discussed 
below, the available medical evidence did not show that the 
Veteran suffered an event, injury, or disease in service in 
the form of loss of the right fourth finger tip, heart 
disease, hiatal hernia with GERD, or an acquired psychiatric 
disorder.  Therefore, provision of a medical examination or 
opinion was not warranted.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of an in-service injury or disease.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been represented by a service 
organization which has presented argument on his behalf.  He 
declined the opportunity for a personal hearing with the 
Board.  

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.  .

1.  Entitlement to service connection for residuals, loss of 
right fourth finger tip.

Relevant law and regulations

Service connection - generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131(2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008).

Initial matter - the missing service records

As has been explained above, the Veteran's service treatment 
records have been able to be located and obtained for the 
claims folder.  The Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of- the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the Veteran's claim has been 
undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. 
See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there 
is no presumption, either in favor of the claimant or against 
VA, arising from missing records.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) [the Court declined to apply 
an "adverse presumption" where records have been lost or 
destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases].  

Analysis

In an April 2004 statement, the Veteran contended that the 
fourth finger on his right hand was smashed while repairing a 
large valve aboard ship; the tip died from lack of blood and 
fell off.  He stated that this occurred during 1975 while his 
ship was docked at Subic Bay Naval Station in the 
Philippines.   

Hickson element (1) requires medical evidence of a current 
disability.  Here, the medical records from the Federal 
Bureau of Prisons from September 1998 through February 2004 
show no evidence that the Veteran is actually missing his 
right fourth finger tip, or that he has any residual 
disability from loss the finger tip.  The Veteran has 
described no current disabling effect from this accident 
which he alleges occurred many years ago in 1975.  

The Board notes that the Veteran is competent to testify 
about what he has experienced with regard to how and when the 
injury to his right fourth finger occurred, and the symptoms 
he has experienced since that time.  38 C.F.R. § 3.159 (a)(2) 
(2008); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  However, essential to the award of service 
connection is the first Hickson element, the current 
existence of a disability.  Without it, service connection 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992) [noting that service connection presupposes a 
current diagnosis of the claimed disability]; see also Chelte 
v. Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].

There being no medical evidence that the Veteran does have a 
current disability in the form of loss of the tip of his 
right fourth finger or residuals there from, Hickson element 
(1) is not met.  The claim must be denied on that basis.
 
2.  Entitlement to service connection for heart disease, 
including dilated cardiomyopathy with congestive heart 
failure, and chronic atrial fibrillation.

Relevant law and regulations

Service connection - generally

The law and regulations pertaining to service connection 
generally has been stated above, and will not be repeated 
herein. 

Presumptive service connection

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease and hypertension, when such is manifested to a 
compensable degree within the initial post-service year.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Analysis

With respect to Hickson element (1), current disability, the 
medical records from the Federal Bureau of Prisons from 
September 1998 through February 2004 show diagnoses of 
dilated cardiomyopathy with congestive heart failure, and 
chronic atrial fibrillation beginning in July 2001.  Hickson 
element (1) is therefore met.

With respect to Hickson element (2), in-service disease (to 
include the one year presumptive period after service), in 
his April 2004 statement, the Veteran contends that his heart 
disease originated in service or within in the one year 
presumptive period after his discharge from service in July 
1979.  

The competent medical evidence of record shows that the 
Veteran was not treated for, or diagnosed with, heart disease 
at the earliest until July 2001, some 22 years after his 
discharge from service.  At a prison intake screening in May 
1999 the Veteran reported no shortness of breath and no heart 
trouble.  At a February 2000 prison report of medical 
examination the Veteran reported shortness of breath, but no 
heart trouble.   At a November 2001 prison report of medical 
examination, the Veteran reported both shortness of breath 
and heart trouble.  He stated that he had been in three 
different hospitals over the past five months due to his 
heart condition.  The examiner noted that cardiomyopathy had 
been diagnosed in July 2001.  The records from the Federal 
Bureau of Prisons show that during July 2001 the Veteran had 
experienced congestive heart failure, and was diagnosed with 
idiopathic cardiomyopathy and new onset atrial fibrillation.

In his March 2003 claim for VA compensation, the Veteran 
stated that he was not treated for congestive heart failure 
or cardiomyopathy until July 2000.  In a VA Form 21-4142, 
Authorization and Consent to Release Information, the Veteran 
noted that his treatment for cardiomyopathy began in July 
2000.   [As noted above, the medical evidence shows that 
heart disease was not diagnosed and treated until July 2001.]  

Thus, the Veteran's contentions of heart disease originating 
in service, or within the one year presumptive period after 
service, are contradicted by his own reports of medical 
history to the prison doctors and to VA, and by the medical 
records showing onset in July 2001, some 22 years after 
service.   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (a prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability). 

Because the most recent competent medical evidence 
unequivocally shows that the Veteran was not diagnosed with 
and treated for heart disease until 2001, the failure to 
obtain the Veteran's service treatment records, although 
regrettable, does not significantly impact the Board's 
decision.   

Inasmuch as the competent medical evidence of record does not 
show in-service incurrence or aggravation of heart disease, 
Hickson element (2) is not met.  

In the absence of any evidence suggesting the presence of 
heart disease in service, medical nexus is an impossibility.  
Hickson element (3) is also not met

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for heart disease.  The benefit sought on appeal 
is accordingly denied. 

3.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease (GERD).

Relevant law and regulations

Service connection - generally

The law and regulations relating to service connection 
generally has been set forth above, and will not be restated 
herein.  

Analysis

With respect to Hickson element (1), current disability, the 
medical records from the Federal Bureau of Prisons from 
September 1998 through February 2004 show that the Veteran 
was diagnosed with GERD during July 2001 in connection with 
his treatment for heart disease.  During July 2002 the 
Veteran was noted to have chronic gastroesophageal reflux 
complaints of longstanding duration.  On July 24, 2002, he 
underwent a gastroscopy procedure which identified a small 
hiatal hernia.  Hickson element (1) is therefore met both as 
to GERD and hiatal hernia. 

With respect to Hickson element (2), in-service disease, in 
his April 2004 statement the Veteran contends that his GERD 
resulted in a hiatal hernia; that it was due to having 
suffered long bouts of sea sickness in service; and that it 
takes decades for hiatal hernia to develop because of GERD.  

The earliest complaint of frequent indigestion in the record 
appears in the May 1999 prison intake screening examination.  
As noted above, the first diagnosis of GERD was made in 
connection with treatment of the Veteran's heart disease in 
July 2001.  At a November 2001 prison examination, he 
continued to complain of frequent indigestion.  The examiner 
noted that the Veteran reported that his indigestion varied 
since onset in 1984, and became worse over the last year.  
Hiatal hernia was not diagnosed until July 2002.  In his 
March 2003 claim for VA compensation, the Veteran stated that 
he was not treated for GERD or hernia until July 2002.   

The Board notes that the Veteran is competent to testify 
about what he has experienced with regard to how and when he 
developed symptoms of GERD.  38 C.F.R. § 3.159 (a)(2) (2008); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, while the Veteran may have experienced frequent 
indigestion since 1984 as he reported to a prison examiner, 
symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not in and of themselves 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001). 

The record clearly shows that the Veteran was not diagnosed 
with and treated for GERD until July 2001, some 22 years 
after his discharge from service.  Nor was he diagnosed with 
hiatal hernia until July 2002, some 23 years after service.  
He did not file his claim for VA benefits until March 2003.  
See Maxson, supra (a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability). 

To the extent that the Veteran believes that his current GERD 
and hiatal hernia is attributable to frequent long bouts of 
seasickness and the stress of service, he has presented no 
medical evidence to support his theory.  Moreover, the record 
does not establish that he has the medical training necessary 
to offer competent opinions on matters of medical diagnosis 
or etiology.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge)

Because the most recent competent medical evidence shows that 
the Veteran was not diagnosed with and treated for GERD until 
July 2001, and for hernia until July 2002, the failure to 
obtain the Veteran's service treatment records does not 
significantly impact the Board's decision.   

Inasmuch as the competent medical evidence of record does not 
show in-service incurrence or aggravation of hernia or GERD, 
Hickson element (2) is not met.  

In the absence of any evidence suggesting the presence of 
hernia or GERD in service, medical nexus is an impossibility.  
Hickson element (3) is also not met

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for hiatal hernia with GERD.  The benefit sought 
on appeal is accordingly denied. 
.



4.  Entitlement to service connection for an acquired 
psychiatric disorder variously diagnosed, to include bipolar 
disorder, personality disorder, alcoholism and drug abuse.

In his April 2004 statement, the Veteran essentially contends 
that his current psychiatric problems had their onset with 
his problems with relationships and poor performance in 
service.  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will address each Hickson 
element in turn.

With respect to Hickson element (1), current disability, 
various examiners since 1985 to 2001 have diagnosed the 
Veteran with a personality disorder, variously described 
(paranoid, schizoid, schizotypal, and compulsive features).  
The Board observes that personality disorders are considered 
to be congenital or developmental abnormalities and are not 
considered to be disabilities for the purposes of service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2008).  
Thus, the Veteran's personality disorder(s) will not be 
considered.

The Veteran has also been diagnosed, based on his own report, 
with a history of drug abuse including marijuana and LSD and 
heavy alcohol use.  Drug and alcohol abuse is not considered 
to be a disability for VA compensation purposes.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2007); see also VAOPGPREC 2-97 (January 16, 1997) 
[no compensation shall be paid if a disability is the result 
of the Veteran's own willful misconduct, including the abuse 
of alcohol or drugs].  Moreover, section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 
8052, 104 Stat. 1388, 1388-351 prohibits, effective for 
claims filed after October 31, 1990, the payment of 
compensation for a disability that is the result of a 
Veteran's own alcohol or drug abuse.  Accordingly, the 
Veteran's substance abuse problems will also not be 
considered.

In short, the Veteran's personality disorder and substance 
abuse may not under law be considered to be acquired 
psychiatric disabilities, and Hickson element (1) is not met 
by those diagnoses in the record.

A June 1999 prison psychiatrist, however, diagnosed the 
Veteran with bipolar disorder.  That diagnosis also appears 
in a March 2002 prison medical history and physical 
examination.  Thus, element (1) is satisfied as to that 
diagnosis only.

With regard to element (2), there is no evidence that the 
Veteran suffered from an acquired psychological disorder 
including bipolar disorder as such during service.  Although 
the Veteran's service treatment records were not able to be 
obtained, the medical reports from the Federal Bureau of 
Prisons includes a September 1998 court ordered forensic 
evaluation which includes reference to a psychiatric 
evaluation of the Veteran done in service during December 
1978.  The report was ordered following a number of incidents 
because the Veteran was having difficulty getting along with 
his fellow ship men and officers.  The report indicated "no 
evidence of psychosis, neurosis, or depression."  His 
difficulties were viewed as immaturity, as manifested by poor 
work performance, poor interpersonal relationships, and poor 
impulse control.  No psychiatric diagnosis was made, nor was 
any treatment ordered.  He was subsequently given a general 
discharge from active duty (in July 1979 due to a record of 
poor performance as shown by the Veteran's service personnel 
records in the claims folder).

The September 1998 forensic evaluation report showed no 
further psychiatric evaluation of the Veteran until January 
1985 when he was in jail.  The report detailed several other 
psychiatric evaluations of the Veteran, none of which 
diagnosed a psychiatric disability for the purposes of 
service connection.  The examiner in September 1998 diagnosed 
the Veteran with malingering and personality disorder not 
otherwise specified with avoidant and antisocial traits.      

Thus, the preponderance of evidence supports a conclusion 
that the Veteran did not have an acquired psychiatric 
disability during service.

The first indication in the record of an acquired mental 
health condition did not appear until the June 1999 
assessment of bipolar disorder.  This was 20 years after the 
Veteran's release from active duty in July 1979.  See Maxon, 
supra [noting that it was proper to consider the Veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised].

To the extent that the Veteran contends that his in-service 
problems represented the onset of an acquired psychiatric 
disability, he is not competent to make such determinations.  
See Espiritu, supra.

For those reasons, the Board finds that Hickson element (2), 
in-service disease, is not satisfied.  The claim fails on 
that basis alone.

In the absence of any evidence suggesting the presence of an 
acquired psychiatric disorder in service, medical nexus is an 
impossibility.  Hickson element (3) is also not met

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder including 
bipolar disorder, personality disorder, drug and alcohol 
abuse.  The benefit sought on appeal is accordingly denied. 







	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for loss of right fourth 
finger tip is denied.  

Entitlement to service connection for heart disease is 
denied.  

Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


